Order entered April 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00026-CV

          RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                  MERRITT HAWKINS & ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                           ORDER
       Before the Court is appellants’ April 23, 2019 motion for an extension of time to file their

reply brief. We GRANT the motion and extend the time to file their reply brief to May 23,

2019. We caution appellants that further extension requests will be strongly disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE